Opinion by
Head, J.,
The City of Philadelphia entered a municipal lien to secure the payment of taxes assessed against a certain property of which the appellant first named was the registered owner. To the scire facias later issued for the purpose of enforcing the payment of the taxes in arrears, the present appellants, claiming to be the real owners of the property, filed an affidavit of defense. The substance of the defense set up in the affidavit was that *586the taxing authorities had assessed the property charged as of a greater acreage than it really contained. It practically appeared from the affidavit that no appeal from the action of the assessors had been taken by the property owners to the board of revision of taxes nor had any appeal thereafter been taken from any action by the board of revision to the Court of Common Pleas.
On the consideration of a motion for judgment for want of a sufficient affidavit of defense, the learned court below reached the conclusion it was not legally competent for the property owners to advance the defense set up upon the action of scire facias. The careful opinion by his Honor Judge MoMichael has convinced all of us the conclusion reached by the court was sound and the reasons stated in support of it sufficiently convincing to render it unnecessary for this courif to attempt to prepare a more elaborate opinion. We perhaps ought to add we do not clearly understand the last paragraph of the opinion filed by the court in the light of paragraph ten of the affidavit of defense. The correctness of the conclusion reached by the court below is, however, in no way impaired by any mistake, if there be one, in the statement of fact contained in said paragraph.
For the reasons advanced by Judge MoMichael we think the judgment entered in the court below was correct and the assignments of error should be overruled.
Judgment affirmed.